

116 HR 3070 IH: Customized Approaches to Providing And Building Independent Lives of Inclusion for Transition-aged Youth Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3070IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Moulton (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Rehabilitation Act of 1973 to establish a demonstration program to assist
			 transition-aged youth with covered disabilities in obtaining customized,
			 competitive integrated employment.
	
 1.Short titleThis Act may be cited as the Customized Approaches to Providing And Building Independent Lives of Inclusion for Transition-aged Youth Act of 2019 or the CAPABILITY Act of 2019.
 2.FindingsCongress finds the following: (1)Good transition services are critical to the success of youth with disabilities transitioning from school to employment.
 (2)Federal law, including the Individuals with Disabilities Education Act and the Workforce Innovation and Opportunity Act, require that schools and adult disability systems (including the State vocational rehabilitation agency (or agencies), the State developmental disabilities agency, the State mental health agency, and the State Medicaid agency) collaborate to ensure the successful transition of students from school to competitive integrated employment.
 (3)The Workforce Innovation and Opportunity Act requires States to provide preemployment transition services to students with disabilities, with the goal of assisting with the transition to competitive integrated employment.
 (4)Despite the goals of Federal laws, schools and State systems continue to have challenges transitioning students with intellectual, developmental, mental health, and other significant disabilities and such students continue to achieve the goal of competitive integrated employment at far lower rates than their non-disabled peers and even peers with other disabilities. Only 24 percent of transition-aged youth with disabilities are employed and only 21 percent of youth with intellectual or developmental disabilities are employed (according to Cornell University). This leads to fewer adults with disabilities working. The most current data indicate that while 74 percent of working age adults with no disability are working, only 35 percent of adults with disabilities, and only 25 percent of adults with cognitive disabilities, are working (according to the American Community Survey).
 (5)Schools and State systems should have knowledge and expertise in the range of evidence-based strategies that are particularly effective for employment of students with disabilities, including customized employment, the Individual Plan and Support model, and supported employment.
 3.Demonstration grant program for individuals with certain disabilitiesSection 303 of the Rehabilitation Act of 1973 (29 U.S.C. 773) is amended— (1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;
 (2)by inserting after subsection (b) the following:  (c)Demonstration grant program for individuals with certain disabilities (1)Grants authorizedFor each of fiscal years 2020 through 2023, the Secretary shall carry out a program under which the Secretary makes grants to States, on a competitive basis, to assist such States in carrying out activities designed to help transition-aged youth with covered disabilities obtain customized, competitive integrated employment.
 (2)Maximum number of grantsNot more than 3 States may receive grants for fiscal year 2020 and not more than 3 States may receive grants for fiscal year 2021. A State may not receive a grant in both fiscal year 2020 and 2021.
 (3)DurationEach grant under this section shall be made for a period of four years. (4)ApplicationTo be eligible to receive a grant under this subsection a State shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require. Each application shall include, at minimum, the following:
 (A)Identification of not fewer than three locations in the State at which services supported by the grant will be coordinated, administered, and made available to the community.
 (B)Evidence demonstrating the State’s commitment to carrying out the activities funded with a grant under this subsection, which shall include a description of the extent to which State officials and State agencies will be involved in carrying out the activities, including—
 (i)the Governor; (ii)the State legislature; and
 (iii)other State agencies, including the State’s vocational rehabilitation agency, Medicaid agency, department of education, department of workforce development, mental health agency, developmental disability agency, and any other State agencies specifically concerned with providing services to individuals with covered disabilities.
 (C)A description of how the State, in carrying out the activities funded with the grant, will consult and collaborate with transition-aged youth with covered disabilities and their families, local educational agencies serving such transition-aged youth, Developmental Disability Councils, University Centers for Excellence in Developmental Disabilities Education, Research, and Service, and other organizations with expertise in advocating for or providing employment services to transition age youth.
 (D)A description of how the State will evaluate the effectiveness of the activities funded with the grant.
 (5)PriorityIn awarding grants under this subsection, the Secretary shall prioritize the award of grants to States that will—
 (A)ensure that the employment obtained by individuals assisted with grant funds complies with the requirements applicable to customized integrated employment, including wage, benefit, and location requirements;
 (B)seek technical assistance from appropriate public and private sources on an ongoing basis throughout the grant period;
 (C)use evidence-based models and standardized practices of customized employment services consistent with the Essential Elements of Customized Employment for Universal Application as published by the Workforce Innovation Technical Assistance Center in June 2017, including the development of an employment or a career plan for each transition-aged youth with a covered disability;
 (D)use a coordinated approach of best practices in customized employment and supported employment services to ensure flexible person-centered services for such youth, including the availability of paid internships and opportunities for enhanced discovery activities;
 (E)establish partnerships with employers to advocate for, with respect to such youth, customized, competitive, and integrated job opportunities, workplace inclusion, paid internships, and employment supports;
 (F)provide access to additional resources needed to facilitate successful employment outcomes through coordination with the employers described in subparagraph (E);
 (G)identify ideal paid internship and job matches for employers and such youth; (H)provide peer and family mentoring focused on employment-related information and resources, including benefits planning and asset development information;
 (I)provide training, performance-based certification, and technical assistance support for all staff who will be engaged in the provision of the customized employment and supported employment services;
 (J)provide training and information to vocational rehabilitation counselors, school transition personnel, and other persons supporting such youth;
 (K)collect information with respect to all employment services, internships, and job outcomes pursuant to the grant; and
 (L)ensure transparency of information and informed choices for such youth and employers. (6)Use of funds (A)In generalA State that receives a grant under this subsection shall use the grant to assist transition-aged youth with covered disabilities in obtaining customized, competitive integrated employment by—
 (i)providing customized employment services to such youth; (ii)carrying out preemployment transition services for such youth as described in paragraphs (1) through (7) and (9) of section 113(c);
 (iii)implementing service models to address the unique needs of individual transition-aged youth, such as customized employment, individual plans and support models, and supported employment; and
 (iv)carrying out such other activities as may be necessary to ensure that such youth are able to obtain customized, competitive integrated employment.
 (B)Milestones for implementationEach State that receives a grant under this subsection shall achieve the following milestones during the grant period:
 (i)First yearIn the first year of the grant period, the State shall carry out such planning activities as are necessary to implement the program funded with the grant.
 (ii)Second yearIn the second year of the grant period, the State shall begin carrying out the program funded with the grant and shall collect data on the performance of the program.
 (iii)Third yearIn the third year of the grant period, the State shall begin to identify lessons learned and methods to ensure the sustainability of the program.
 (iv)Fourth yearIn the fourth year of the grant period, the State shall demonstrate to the Secretary that the program funded with the grant has been fully implemented and is sustainable.
								(7)Report
 (A)In generalNot later than four years after the date on which the last grant is made under this subsection, the Secretary shall submit to Congress a report on the activities carried out with grants under this subsection.
 (B)ElementsThe report under subparagraph (A) shall include, with respect to each State that received a grant under this subsection, the following:
 (i)a description of how the State used the grant funds; (ii)the number of individuals who obtained customized, competitive integrated employment as a result of participating in activities funded with the grant;
 (iii)with respect to the employment obtained by such individuals— (I)the average wage earned;
 (II)any changes in the average wage earned over time; (III)the average number of hours worked per week;
 (IV)the benefits, if any, typically provided by the employer; and (V)the average duration of the employment; and
 (iv)such other information as the Secretary considers appropriate. (8)State information collectionA State that receives a grant under this subsection shall—
 (A)collect and compile the information described in clauses (i) through (iii) of subparagraph (B); and (B)submit the information to the Secretary at such time and in such manner as the Secretary may require.
 (9)DefinitionsIn this subsection: (A)Covered disabilityThe term covered disability means an intellectual, developmental, mental health, physical, or other significant disability that presents barriers to an individual transitioning to employment or postsecondary education.
 (B)Customized, competitive integrated employmentThe term customized, competitive integrated employment means competitive integrated employment that is customized to the unique skills and abilities of a youth with a covered disability.
 (C)Transition-aged youthThe term transition-aged youth means a person considered to be a transition-aged youth under the laws of the State concerned. (10)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for each of fiscal years 2020 through 2023.
						; and
 (3)in subsection (f), as redesignated by paragraph (1), by striking this section and inserting this section (other than subsection (c)). 